Citation Nr: 0634159	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-43 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for right knee arthritis from October 10, 1995 to May 22, 
1997.  

2. Entitlement to an initial rating higher than 20 percent 
for right knee arthritis from May 23, 1997.   

3. Entitlement to a rating higher than 30 percent for 
residuals of a left knee injury. 

4. Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain. 

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August1979 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1995 of Department 
of Veterans Affairs (VA) Regional Office (RO), granting a 10 
percent rating for the residuals of a left knee injury, 
effective from October 18, 1994.   

While on appeal, in a rating decision in July 1996, the RO 
increased the rating for the left knee to 20 percent.  In the 
same rating decision, the RO granted service connection for 
right knee arthritis as secondary to the service-connected 
left knee disability and assigned a zero percent rating.  The 
veteran then perfected an appeal of the rating for the right 
knee.

While on appeal, in a rating decision in March 1997, the RO 
increased the rating for the left knee to 30 percent.  Also, 
in a rating decision in November 1997, the RO denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In the same rating decision, 
the RO granted service connection for lumbosacral strain as 
secondary to the left knee disability and assigned a zero 
percent rating.  The veteran then perfected an appeal of the 
rating for lumbosacral strain and the denial of the total 
disability rating. 

While on appeal, in a rating decision in August 1998, the RO 
increased the rating for right knee arthritis to 10 percent.  

While on appeal, in a rating decision in November 1999, the 
RO increased the rating for lumbosacral strain to 10 percent.  

While on appeal, in a rating decision in April 2003, the RO 
determined that the 10 percent rating for right knee 
arthritis was warranted from October 10, 1995, and a 20 
percent rating was warranted from May 23, 1997.  Accordingly, 
in light of the above, the Board has characterized the issues 
on appeal as set forth on the title page of this decision.   

In June 2000, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

The claim of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. For the period from October 10, 1995 to May 22, 1997, 
right knee arthritis did not result in limitation of flexion 
to less than 45 degrees or limitation of extension to more 
than 10 degrees.

2. From May 23, 1997, right knee arthritis is manifested zero 
degrees of extension to 100 degrees of flexion with pain on 
motion. 

3. The residuals of the left knee injury produce severe knee 
instability and arthritis by X-ray with extension to zero 
degrees and flexion to 119 degrees with pain on use.  



4. Lumbosacral strain is without unilateral loss of lateral 
spine motion in the standing position, moderate limitation of 
motion is not demonstrated, and flexion is to 79 degrees with 
a combined range of motion of 187 degrees.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for right knee arthritis from October 10, 1995, to May 22, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §  4.71a, Diagnostic Codes 
5010, 5260, 5261 (2006).

2. The criteria for an initial rating higher than 20 percent 
for right knee arthritis from May 23, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §  4.71a, Diagnostic Codes 5010, 5260, 5261 (2006). 

3. The criteria for a rating higher than 30 percent for 
residuals of a left knee injury based on instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

4. The criteria for a separate 10 percent rating for left 
knee arthritis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5010, 5003 (2006).

5. The criteria for an initial rating higher than 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decisions, the RO did not err in not providing such notice, 
but the claimant does have the right to VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As alluded to above, the initial rating decisions occurred 
before the enactment of the VCAA in November 2000.  

The RO did provide post-adjudication VCAA notice by letter 
dated in November 2001.  The notice included the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence that a disability had become worse.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The RO also provided the general provision pertaining to the 
effective date for a claim for increase, that is, the date of 
receipt of claim. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, at this stage of appeal, which has lasted for 
10 years, because there is no reasonable possibility that 
further notice would aid in substantiating the claims, any 
deficiency as to VCAA compliance is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in April 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran several VA examinations.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Right and Left Knee Disabilities
Factual Background

In service, the veteran fell while waxing a floor, resulting 
in a traumatic dislocation of the left patella and an 
osteochondral fracture, requiring surgical realignment of the 
patella and an arthrotomy. 

In a rating decision in July 1980, the RO granted service 
connection for the postoperative residuals of the left 
patella dislocation and an osteochondral fracture, and 
assigned a zero percent rating. 

In October 1994, the veteran filed his current claim for 
increase for the left knee. 

On VA examination in July 1995, the veteran complained of 
chronic knee pain.  The pertinent findings were left 
quadriceps atrophy and no ligamentous laxity.  Range of 
motion showed extension to 10 degrees and flexion to 130 
degrees with pain.  X-rays of the left knee showed 
patellofemoral arthritis.    

In a rating decision in August 1995, the RO increased the 
rating for the left knee to 10 percent under Diagnostic 5257. 

On VA examination in April 1996, the veteran complained of 
chronic pain in each knee.  On range of motion of the left 
knee, the veteran lacked 15 degrees of full extension and 5 
degrees of full flexion.  There were signs of cruciate 
deficiency.  X--rays showed arthritis.  For the right knee, 
extension was to 180 or 0 degrees and flexion was to 135 
degrees.  X-rays revealed arthritis.  

In a rating decision in July 1996, the RO increased the 
rating for the left knee to 20 percent disabling under 
Diagnostic Codes 5010-5257.  In the same rating decision, the 
RO granted service connection for arthritis of the right 
knee, secondary to the service-connected left knee 
disability, and assigned a zero percent rating under 
Diagnostic Codes 5010-5257.     

Private medical records from February 1994 to February 1997 
disclose that in August 1996 the veteran twisted his left 
knee.  In September 1996, the diagnosis was medial collateral 
ligament strain.  In February 1997, an MRI revealed 
degenerative changes of the patellofemoral joint and the 
medial compartment of the tibiofemoral joint.  The cruciate 
and the collateral ligaments were intact. 

In February 1997, at a hearing at the RO, the veteran 
testified that he used a cane and that he had chronic pain 
and swelling of the left knee and pain in the right knee.  

In a rating decision in March 1997, the RO increased the 
rating for the left knee to 30 percent under Diagnostic Codes 
5010-5257, effective from the date of receipt of his claim 
for increase. 

Private medical records show that in March 1997 the veteran 
had a left knee arthroscopy with debridement.  The pertinent 
findings were cartilage changes, but the ligaments were 
intact. 



On VA examination in July 1997, the ligaments of the right 
knee were intact.  Range of motion of the right knee was 
flexion to 100 degrees and extension to zero degrees.  Left 
knee flexion was to 70 degrees with pain, and extension was 
to 5 degrees.  

In a rating decision in November 1997, the RO assigned a 
temporary 100 percent rating for convalescence following 
surgery of the left knee in March 17, 1997.  At the 
termination of the temporary total rating, a 30 percent 
rating was assigned. 

In August 1998, at a hearing at the RO, the veteran testified 
that he had chronic pain and swelling in each knee, that he 
had a permanent limp, and that he used a cane.    

In a rating decision in August 1998, the RO increased the 
rating for the right knee to 10 percent under Diagnostic 
Codes 5010-5257.   

On VA examination in May 1999, the veteran complained of left 
knee pain and left knee instability.  Range of motion of the 
left knee was flexion to 140 degrees with pain starting at 
100 degrees, and extension to zero degrees.  Drawer's sign 
and McMurray's sign were negative.  On the right knee, 
flexion was to 140 degrees with pain starting at 100 degrees, 
and extension was to zero degrees.  Drawer's sign and 
McMurray's sign were negative.  Range of motion was affected 
by pain, fatigue, weakness, and lack of endurance.  There was 
no laxity or swelling.    

On VA examination in August 1999, the veteran described 
symptoms of pain, weakness, fatigue, lack of endurance, and 
stiffness in the knees.  The physical examination showed that 
the veteran's gait was normal.  He was able to perform the 
heel-toe and toe-walking test without difficulty.  For the 
right knee, there was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Range of motion of right knee was flexion to 100 
degrees with pain at 100 degrees, and extension was to zero 
degrees with pain at zero degrees.  Examination of the left 
knee revealed crepitus.  Range of motion of the left knee was 
flexion to 130 degrees with pain at 130 degrees, and 
extension to zero 


degrees with pain at zero degrees.  The Drawer and McMurray 
tests were negative, bilaterally.  Range of motion was 
limited by pain, fatigue, and lack of endurance following 
repeated use, with pain having the major functional impact.  

In May 2000, J.A.M., MD, reported that the veteran complained 
of bilateral knee pain.  On examination of the left knee, 
there was tenderness and swelling and decreased flexion and 
extension.  On examination of the right knee, there was 
tenderness and decreased rotation and extension.  

On VA examination in December 2002, range of motion of the 
right knee was flexion to 140 degrees and extension was to 
zero degrees.  For the left knee, flexion was to 135 degrees, 
and extension was to zero degrees.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination on 
range of motion of the joints.  There was no ankylosis.  The 
Drawer and McMurray's test were negative, bilaterally.  There 
was no subluxation, locking, or joint effusion.  

In a rating decision in April 2003, the RO assigned the 10 
percent rating for the right knee from October 10, 1995, and 
assigned a 20 percent rating under Diagnostic Codes 5010-5257 
from May 23, 1997.  

On VA examination in December 2004, the veteran complained of 
bilateral knee pain.  On physical examination, the right knee 
was entirely normal to examination.  There was no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Range of motion was normal without 
pain.  The Drawer sign and McMurray's sign were normal on the 
right.  Examination of the left knee, the Drawer sign was 
normal, but the McMurray's test revealed instability.  Range 
of motion of the left knee was flexion to 119 degrees with 
pain, and extension was to zero degrees without pain.  The 
examiner reported that there were no DeLuca issues for the 
right knee.  For the left knee, the examiner reported that 
the predominant symptom was pain with fatigue and lack of 
endurance.  The examiner described the right knee as normal 
without pain or instability, and the left knee had decreased 
range of motion with pain and instability. 


Analysis

The service-connected knee disabilities are rated under 
Diagnostic Codes 5010-5257.  

Under Diagnostic Code (DC) 5010, arthritis substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  Under DC 5003, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

The diagnostic code for limitation of flexion of the knee is 
DC 5260, which provides a zero percent rating for flexion 
limited to 60 degrees, a 10 percent rating for flexion 
limited to 45 degrees, a 20 percent rating for flexion 
limited to 30 degrees, and a 30 percent rating for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

The diagnostic code for limitation of extension of the knee 
is DC 5261, which provides a zero percent rating for 
extension limited to 5 degrees, a 10 percent rating for 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, and a 30 percent rating for 
extension limited to 20 degrees.  

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).

Diagnostic Code 5257 addresses impairment of the knee 
involving recurrent subluxation or lateral instability.  A 10 
percent rating is warranted for slight impairment.  Ratings 
of 20 and 30 percent are warranted for moderate and severe 
impairment, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  



Right Knee

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection for the 
right knee, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

For the period from October 10, 1995, to May 22, 1997, the 
only pertinent evidence of record is the April 1996 report of 
VA examination.  At the time, arthritis by X-ray was 
established.  Range of motion was flexion to 135 degrees and 
extension to 180 or 0 degrees.  There was no finding of 
subluxation or instability. 

For a knee disability rated under DCs 5010 and 5257 to a 
warrant separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  As flexion was limited 
to 135 degrees, the decreased motion did not meet the 
criteria for a zero percent rating for flexion, that is, 
flexion limited to 60 degrees, and extension was normal at 
180 or 0 degrees.  For this reason, a separate, 10 percent 
rating based on arthritis and limitation of either flexion or 
extension, applying DCs 5010, 5003, 5260, 5261, and 
functional loss due to pain or painful motion, 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), was not warranted.  Where as here arthritis is 
established by X-ray and there is painful motion, the veteran 
is entitled to the minimum compensable rating for the knee, 
which was 10 percent under 38 C.F.R. § 4.59; VAOPGCPREC 9-98.

As for a separate rating for instability under DC 5257, as no 
instability was demonstrated, there was no factual basis for 
a separate 10 percent rating under DC 5257.  

In light of the above, the 10 percent rating in effect for 
right knee arthritis from October 10, 1995, to May 22, 1997, 
was the maximum rating permissible.

As for rating the right knee from May 23, 1997, based on 
limitation of motion, on VA examinations in 1997, 1999, 2002, 
and 2004, on two occasions flexion was limited to 100 degrees 
and on three occasions, including in 2004, flexion was 
normal, and extension was consistently reported at 0 degrees 
or normal. 

As flexion was not limited to 45 degrees or extension limited 
to 10 degrees, the criteria for a separate 10 percent rating 
based on limitation of motion of either flexion under DC 5260 
or extension under DC 5261 have not been met, applying DCs 
5010, 5003, 5260, 5261, and functional loss due to pain or 
painful motion, 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995).  

As for a separate rating for instability under DC 5257, in 
the absence of evidence of instability on any of the VA 
examinations from 1997 to 2004, a separate rating for 
instability is not warranted, applying DC 5257. 

Accordingly, a rating higher than 20 percent from May 23, 
1997, for right knee arthritis is not warranted. 

Left Knee

For a knee disability rated under DCs 5010 and 5257 to a 
warrant separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  

On VA examinations in 1996, 1997, 1999, 2002, and 2004, on 
one occasion flexion was limited to 70 degrees, on four 
occasions flexion was in the range of 130 to 140, and most 
recently flexion was 119 degrees with pain.  At no time was 
flexion limited to 60 degrees to warrant a separate,10 
percent rating for limitation of flexion under DC 5260, 
considering functional loss due to pain or painful motion, 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).



On VA examinations in 1996, 1997, 1999, 2002, and 2004, on 
two occasions extension was less than normal, but since 1999 
and currently, there has been full extension.  As extension 
has been consistently normal, that is, at 0 degrees, a 
separate, 10 percent rating based limitation of extension 
under DC 5261, considering functional loss due to pain or 
painful motion, 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995), is not warranted.  

Where as here arthritis is established by X-ray and there is 
painful motion, the veteran is entitled to the minimum 
compensable rating for the knee, which is 10 percent under 38 
C.F.R. § 4.59; VAOPGCPREC 9-98. 

As for a rating higher than 30 percent for instability under 
Diagnostic Code 5257, the current 30 percent rating is the 
maximum schedular rating for instability.  As the criteria 
under DC 5257 are not predicated on loss of motion, an 
analysis of the impact of pain and functional loss is not 
necessary.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Lumbosacral Strain
Factual Background

On VA examination in July 1997, the veteran stated that he 
developed low back pain secondary to limping.  Flexion was to 
45 degrees, extension was to 15 degrees, right and left 
rotation were to 5 degrees, and right and left lateral bend 
were to 15 degrees on the right and left.  The diagnosis was 
bilateral osteoarthritis of the knees, with secondary 
mechanical low back pain due to change in gait.  

In a rating decision in November 1997, the RO granted service 
connection for lumbosacral strain, and assigned a zero 
percent disability rating under DC 5295, effective from March 
21, 1997. 

On VA examination in August 1999, there was painful motion in 
all directions, and evidence of mild bilateral paraspinal 
muscle spasms.  There was no evidence of weakness or 
tenderness.  Flexion was to 85 degrees, extension was to 20 
degrees, right and left lateral flexion were to 30 degrees, 
and right and left rotation were to 35 degrees.  Range of 
motion was affected by pain, fatigue, and lack of endurance 
following repeated use, with pain having the major functional 
impact. 

In a rating decision in November 1999, the RO increased the 
rating for the low back to 10 percent under DC5295, effective 
from March 21, 1997.  

In May 2000, J.A.M., MD, reported that the veteran complained 
of lower back pain.  The pertinent findings were tenderness 
and spasm of paralumbar musculature with decrease range of 
motion in all planes.  

On VA examination in December 2002, there was no pain with 
movement, tenderness to palpation, weakness, or muscle spasm.  
Flexion was to 95 degrees, extension was to 35 degrees, right 
and left lateral flexion were to 40 degrees, right and left 
rotation were to 35 degrees.  There was no pain, fatigue, 
weakness, or lack of endurance.  

On VA examination in December 2004, the veteran complained of 
low back pain. On examination, there was no radiation of pain 
on movement and no muscle spasm.  Flexion was to 79 degrees 
with pain, extension was to 10 degrees with no pain, right 
lateral flexion was to 9 degrees with no pain, left lateral 
flexion was to 26 degrees with no pain, right and left 
rotation were to 30 degrees with no pain.  The examiner 
reported that the predominant symptom was pain, but fatigue 
and lack of endurance were also shown, but weakness was not. 

Analysis

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson, 12 Vet. App. at 119.    

Lumbosacral strain was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective from March 21, 1997.  In 
September 2003, VA revised the criteria for evaluating 
disabilities of the spine.  As the appeal was pending at the 
time the criteria were amended, disability will be considered 
under the old criteria and new criteria.  

Prior to September 2003, DC 5295, the old criteria for the 
next higher rating, 20 percent, were muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

Effective in September 2003, the new criteria for the next 
higher rating, 20 percent, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

The evidence of record does not demonstrate the degree of 
disability for which an initial rating higher than 10 percent 
was warranted under the old criteria of DC 5295.  On VA 
examinations in 1997, 1999, 2002, and 2004, muscle spasms 
were noted on one occasion in 1999, and on three occasions, 
including in 2004, muscles spasms were not found.  In the 
absence of unilateral loss of lateral spine motion in the 
standing position with muscle spasm, the criteria for an 
initial rating higher than 10 percent under the old criteria 
of DC5295 had not been met.     

Under the new criteria effective from September 2003, the 
criteria for the next higher rating, 20 percent, are forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in December 2004, forward flexion was to 79 
degrees and the combined range of motion of the throacolumbar 
spine was 187 degrees.  There was no X-ray evidence of 
reverse lordosis.  Therefore, a rating higher than 10 percent 
under the new criteria is not warranted. 

Another applicable diagnostic code is the old criteria for 
limitation of motion of the lumbar spine under DC 5292.  The 
old DC 5292 provided a 20 percent rating for moderate 
limitation of motion of the lumbosacral spine.  While there 
is evidence of pain in all planes of motion, flexion ranged 
from a low of 45 degrees to a high of 95 degrees, and 
extension ranged from 10 to 30 degrees, and lateral flexion 
ranged from 9 to 30 degrees, and rotation ranged from 5 to 30 
degrees, moderate limitation of motion of the lumbar segment 
of the spine, considering functional loss due to pain or 
painful movement under 38 C.F.R. §§ 4.40, 4.45, is not 
demonstrated. 

Intervertebral disc syndrome or other neurologic findings are 
not shown.  

The back disability has presented a degree of impairment 
equal to the current 10 percent rating under either the old 
or new Diagnostic Codes since the effective date of the 
claim.    

ORDER

An initial rating higher than 10 percent for right knee 
arthritis from October 10, 1995, to May 22, 1997, is denied.  
An initial rating higher than 20 percent for right knee 
arthritis from May 23, 1997, is denied.  A rating higher than 
30 percent for residuals of a left knee injury based on 
instability is denied.  A 10 percent rating for residuals of 
a left knee injury based on arthritis and painful motion is 
granted, subject to the laws governing payment of monetary 
benefits.  An initial rating higher than 10 percent for 
lumbosacral strain is denied.  

REMAND

On the claim for a total disability rating, in light of the 
award of a separate 10 percent rating for arthritis of the 
left knee, the combined rating of the service-connected 
disabilities is 60 percent, which meets the percentage 
requirements for a total rating under 38 C.F.R. § 416(a), 
that is, for the purpose of one single disability ratable at 
60 percent, disabilities affecting a single body system, in 
this case, the orthopedic system, will be considered one 
disability. 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with  required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Adjudicate the claim for a total 
disability rating under 38 C.F.R. § 4.16.  
If the claim is denied, furnish the 
veteran a supplemental statement of the 
case and the return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


